People v Carrasco (2019 NY Slip Op 07370)





People v Carrasco


2019 NY Slip Op 07370


Decided on October 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2019

Sweeny, J.P., Tom, Mazzarelli, Oing, Singh, JJ.


2742/03 10086

[*1] The People of the State of New York, Respondent,
vJose A. Carrasco, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Anjali Pathmanathan of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Waleska Suero Garcia of counsel), for respondent.

Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered December 18, 2008, as amended March 11, 2009, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously reversed, on the law, the plea vacated, and the matter remanded for further proceedings.
Initially, we decline to exercise our discretion (see People v Perez, 23 NY3d 89, 101 [2014]) to dismiss this appeal on the ground of "failure of timely prosecution or perfection thereof" (CPL 470.60[1]). The People concede that, if the appeal is not being dismissed, defendant's guilty plea should be vacated because he was not informed at any time before sentencing that if he violated the conditions of the plea agreement, the enhanced sentence would include postrelease supervision (see People v McAlpin, 17 NY3d 936 [2011]). In light of this determination, we find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2019
CLERK